UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6759


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

GERALD FELTON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:93-cr-00123-F-1)


Submitted:   October 18, 2011              Decided:   November 9, 2011


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Felton, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald    Felton   appeals     the   district    court’s       order

denying his motion under Fed. R. Crim. P. 36.              We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.              United States v.

Felton,    No.   5:93-cr-00123-F-1     (E.D.N.C.    May   23,     2011).     We

dispense    with     oral   argument   because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2